Filed 3/25/13 P. v. Stuart CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072050

         v.                                                                    (Super. Ct. No. MF031877A)

ANTHONY DEMONE STUART,

                   Defendant and Appellant.




         Appointed counsel for defendant Anthony Demone Stuart asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         A jury previously found defendant guilty of residential burglary, receipt of stolen
property and obstructing a peace officer. (People v. Stuart (Nov. 8, 2011, C063335)



                                                             1
[nonpub. opn.].) The trial court sentenced defendant to six years in state prison. (Ibid.)
On appeal, this court reversed the judgment and remanded the matter with directions to
the trial court to conduct a Marsden1 hearing. (Ibid.)
       In August 2012, the trial court heard defendant's Marsden motion. After listening
to defendant's concerns and defense counsel's responses, the trial court found that
defendant received competent assistance from counsel at trial. The trial court denied
defendant's Marsden motion and reinstated the judgment and sentence.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                  MAURO                   , J.


We concur:


              ROBIE                   , Acting P. J.


              DUARTE                  , J.



1 People v. Marsden (1970) 2 Cal.3d 118.


                                              2